Citation Nr: 0900508	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acquired 
psychiatric disorder (claimed as depression).

3.  Entitlement to service connection for tinea pedis due to 
herbicide exposure.

4.  Entitlement to service connection for numbness of the 
feet due to herbicide exposure.

5.  Entitlement to service connection for dementia due to 
herbicide exposure.

6.  Entitlement to service connection for dermatitis due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The issues of service connection for an acquired psychiatric 
disorder, dementia, tinea pedis, numbness of the feet and 
dermatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD stems from his verified in-service 
stressor of coming under enemy rocket and mortar attacks 
while stationed at Phu Bai on August 18, 1970.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.304(f) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Where a veteran alleges non-combat stressors, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's VA clinical records contain an unequivocal 
diagnosis of PTSD which conforms to the DSM-IV criteria.  
38 C.F.R. § 4.125(a).  These records clearly document that 
one of the stressors supporting the PTSD diagnosis is the 
veteran's report of coming under enemy rocket and mortar 
attacks while stationed at a U.S. base in Vietnam during the 
Vietnam Era.

Thus, the initial issue presented on appeal concerns whether 
the veteran did in fact come under enemy fire during service.  
The Board finds that independent evidence of record 
corroborates that the veteran was present at a U.S. base at 
Phu Bai when it was subjected to rocket and mortar attacks 
and, thus, strongly suggests that the veteran was, in fact, 
exposed to such attacks.  Pentecost, 16 Vet. App. 124 (2002).

Service personnel records (SPRs) confirm that that the 
veteran served as a radar repairman with the 2nd Maintenance 
Battalion in Vietnam from September 1969 to December 1970.  
In a memorandum dated December 2006, the RO determined from 
review of an historical reference entitled "Vietnam Order of 
Battle," authored by Shelby L. Stanton, that the 2nd 
Maintenance Battalion was stationed at Phu Bai.  The Board's 
review of this historical reference indicates that the 2nd 
Maintenance Battalion was stationed at Phu Bai from September 
1969 to April 1972.  

An article from the Pacific Stars and Stripes (which the 
Board deems an authentic historical record) specifically 
states that, on August 18, 1970, 7 U.S. soldiers were wounded 
at the U.S. Base at Phu Bai "when five 122-mm rockets and 
about 25 rounds of mixed mortar fire fell on an engineer 
compound."

The veteran (by his own admission) is not a reliable 
historian, and there are some inconsistencies with his 
reported stressors.  However, an extensive VA psychiatric 
assessment in June 2003 diagnosed with the veteran with PTSD 
under the DSM-IV criteria.  A stressor identified by VA's 
Chief of Psychology included the veteran's report of 
"experiencing incoming mortar and rocket attacks while on 
base."

Overall, the Board finds that the veteran's descriptions of 
experiencing incoming mortar and rocket attacks are 
sufficiently verified by the information of record.  In 
particular, reliable documentary evidence shows that the 
veteran was stationed at Phu Bai in August 1970 and that the 
Phu Bai compound came under rocket and mortar attacks on 
August 18, 1970, resulting in seven casualties.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's PTSD stems from his verified in-
service stressor of coming under enemy rocket and mortar 
attacks while stationed at Phu Bai on August 18, 1970.  The 
claim of service connection for PTSD, therefore, is granted.

The nature and extent of the PTSD related to this one 
stressors is not before the Board at this time. 


ORDER

Service connection for PTSD is granted.


REMAND

The veteran reports that he filed a claim for disability 
benefits with the Social Security Administration (SSA).  
These records must be obtained prior to any further 
adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002) (possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of 
those records).

The Board next notes that the veteran's service medical 
records (SMRs) reflect treatment for tinea cruris in May 
1970.  The veteran has alleged continuity of symptoms since 
service, and current medical records reflect treatment for 
tinea pedis, which the veteran also associates as causing 
foot numbness.  Tinea cruris and tinea pedis are part of the 
single disease entity of dermatophytosis, but are separately 
named based upon the body part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  

In light of the in-service treatment, claim of continuity of 
symptomatology involving a readily observable disorder and 
current treatment shown, the Board finds that medical 
examination is necessary to clarify the diagnoses of all 
currently manifested skin disorders and determine their 
probable etiologies.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records of 
treatment within the Texas VA Healthcare 
System since November 2007.

2.  Obtain the veteran's Social Security 
Administration records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

3.  Arrange for the veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology of 
all currently manifested skin disorders.  The 
claims file must be made available to the 
examiner for review.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should identify all 
current skin disorders present and offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any currently 
diagnosed skin disorder first manifested in 
service or is the result of injury or disease 
incurred or aggravated during active duty 
service from May 1968 to January 1971.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation with 
his or her opinion, based on findings on 
examination and information obtained from 
review of the record, to include discussion 
of the significance of the veteran's 
treatment for tinea cruris in May 1970.

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


